DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected the invention of claim 2 and dependent claims 3-11 and 26.
Claims 2-11 and 26 are allowable. The restriction requirement, as set forth in the Office actions mailed on 15 Apr. 2022 and 11 Aug. 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12 and 14-20 is withdrawn.  Claims 12 and 14-20 are directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-12, 14-20, and 26 are allowed.
Regarding claim 2, the closest prior art is US 2001/0038156, US 2008/0168753, and US 8,485,504.
‘156 teaches a vane inlet device comprising top and bottom plates, first and second arrays of vanes, and a beam. ‘156 does not teach beam comprising at least one opening. The modification would not have been obvious because ‘156 teaches where the beam should not allow fluid flow there through in paragraph 22.
‘753 teaches a vane inlet device comprising top and bottom plates and first and second arrays of vanes. ‘753 does not teach a beam. The modification would not have been obvious because the prior art does not teach the use of the beam of claim 2 to support the plates while allowing fluid flow though.
‘504 teaches tray support beams which have at least one opening. The modification of a vane inlet device with the beam of ‘504 would not have been obvious because the prior art does not recognize a need to add a beam to a vane inlet device.
No prior art, alone or in combination, teaches all the limitations of claim 2.
Claims 3-11 and 26 depend upon claim 2.
Regarding claim 12, claim 12 contains all the limitations of claim 2.
Claims 14-20 depend upon claim 12.

Response to Arguments
The following is a response to Applicant’s arguments filed 15 Jun. 2022:

Applicant argues that claims 2-11 and 26 are elected.
Examiner agrees. Claims 2-11 and 26 are examined herein. Further, claims 12 and 14-20 are rejoined.

Applicant argues that the objections to the specification are overcome by amendment.
Examiner agrees and the objection is withdrawn.

Applicant argues that claim 2 overcomes the prior art.
Examiner agrees and claim 2 as well as dependent claims 3-11 and 26 are allowed. Further, claims 12 and 14-20 contain all the limitation of claim 2 and are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776